Mr. Justice Linscott delivered the opinion of the court: This claim was filed October 23, 1933 for the sum of $60.52 for kerosene and gasoline sold to the Anna State Hospital. It appears that there was a running account with this Institution. In the files there is a stipulation between counsel for both sides, and the amount due the claimant has been agreed upon, which is the sum of $60.52. No objection being made on the part of the Attorney General, and it appearing to the court that this claim is just and equitable, and should be paid, we make an award for the amount due, which is the amount of $60.52.